Citation Nr: 0601317	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an increased rating for status post right 
thoracotomy scar, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for restrictive pulmonary 
disease, initially evaluated as noncompensable effective June 
25, 1975, 10 percent disabling effective October 7, 1996, and 
30 percent disabling effective April 28, 2005.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and November 2003 decisions 
by the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The June 2000 decision granted a 
rating of 10 percent for the veteran's right thoracotomy 
scar.

The veteran testified before a Veterans Law Judge in a 
videoconference hearing in July 2000 with regard to the 
rating assigned for his right thoracotomy scar.  That 
Veterans Law Judge remanded the claim for further development 
in October 2002 and issued a decision denying entitlement to 
an increased rating for a right thoracotomy scar in April 
2004.  The veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2005 
the veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the Board decision and remand because the 
Board had not provided adequate reasons and bases as to the 
schedular criteria applicable to the veteran's right 
thoracotomy scar.

In November 2003 a decision by the Portland, RO granted 
service connection for restrictive pulmonary disease and 
assigned an initial noncompensable rating effective June 25, 
1975, and a 10 percent rating effective October 7, 1996.  A 
May 2005 decision increased the veteran's rating for 
restrictive pulmonary disease to 30 percent effective April 
28, 2005.  The veteran has perfected his appeal with regard 
to this issue and it is appropriately before the Board.

The veteran was informed that the Veterans Law Judge who 
presided at his July 2000 hearing was no longer with the 
Board and was offered the opportunity testify before another 
Veterans Law Judge.  In the letter sent to the veteran, in 
October 2005, he was informed that if the Board did not hear 
from him within 30 days it would be assumed that he did not 
wish to have another hearing.  The veteran did not respond to 
the October 2005 letter, and it is presumed that he does not 
want another hearing before a different Veterans Law Judge.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's right thoracotomy scar covers an area that 
is less than 12 square inches, or 77 square centimeters, and 
the functional limitation applicable to the affected area has 
a separate rating assigned.

3.  The evidence of record does not reasonably show that  
prior to October 7, 1996 the veteran's restrictive pulmonary 
disease was productive of paroxysms of asthmatic breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.

4.  The evidence of record does not reasonably show that 
prior to April 28, 2005 the veteran's restrictive pulmonary 
disease was productive of FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent predicted, or 
DLCO (SB) 56 to 65 percent predicted.

5.  The evidence of record does not reasonably show that the 
veteran's restrictive pulmonary disease is, since April 28, 
2005, productive of FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent predicted, or DLCO (SB) 40 to 
55 percent predicted or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).


CONCLUSIONS OF LAW

1.  A right thoracotomy scar is not more than 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803 and 7804 (2002 & 2005).

2.  Prior to October 7, 1996, restrictive pulmonary disease 
is not compensable according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6814 and 6602 (1995).

3.  Restrictive pulmonary disease is 10 percent disabling 
between October 7, 1996 and April 27, 2005, and not more than 
30 percent disabling effective April 28, 2005, according to 
the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6843 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letters 
from the RO dated in October 2002 and January 2005, provided 
the veteran with an explanation of what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The SOC and SSOCs advised 
him of the evidence that had been obtained and considered.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has testified 
before a hearing officer at the RO and a Veterans Law Judge.  
The Board does not know of any additional relevant evidence 
which is available that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating for a Right Thoracotomy Scar

Factual Background

Service medical records indicate that the veteran sustained 
injury to the right side of his body in 1952.  While he was 
hospitalized he underwent a right thoracotomy.  A December 
1975 rating decision granted service connection for a right 
thoracotomy scar and assigned an initial noncompensable 
rating.  The veteran was also granted service connection for 
right side status post removal of the cervical rib and 
attachment part of the scalenus muscle.  The veteran is 
currently in receipt of a 70 percent rating for this disorder 
under Diagnostic Code 8513.

A December 1998 VA examination report noted that the 
veteran's claims folder was not reviewed.  On examination 
there was a tender 52-centimeter scar, which ran along the 
median border of the right scapula to a point below the left 
axilla.

A February 2000 VA examination report noted that the 
veteran's VA medical records were reviewed.  On examination 
there was a 52-centimeter scar from the right upper back down 
and around the right anterior thorax.  The scar was well-
healed.  The veteran had some degree of numbness extending 
about 4-centimeters on either side of the scar throughout.  
The examiner noted that the paresthesias were probably from 
cutaneous nerve section at the time of surgery.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 2000.  He stated that he was 
experiencing continued pain along his scar area.  He 
testified that his scar was painful to touch.

A June 2000 VA examination report noted the veteran 
complained of pain associated with the scar.  He reported 
patchy areas of hypersensitivity over the scar as well.  On 
examination, there was a 52-centimeter scar extending from 
the right upper back to just beyond the right mid axillary 
line.  10-centimeters from the mid axillary line there was a 
2-centimeter area that was exquisitely tender.  The remainder 
of the scar was moderately tender on palpation.  There was no 
erythema, drainage or keloid formation on the scar.  There 
was hypersensitivity over the area of the scar and normal 
sensation approximately 3-centimeters distal to the entire 
scar.  The examiner noted that the veteran was referred to 
plastic surgery for a possible scar revision.

A September 2000 VA treatment note indicated that the veteran 
had undergone a revision of his surgical scar.  A November 
2000 VA treatment note stated that the veteran was two months 
post excision of a painful neuroma of his right thoracotomy 
scar.  On examination, there was no point tenderness.

The veteran testified before a Veterans Law Judge at a 
videoconference hearing held in July 2002.  He stated that 
his scar was painful.  He testified that he woke up three to 
four times per night due to the painful scar.  The veteran 
indicated that his scar also becomes more painful with 
overexertion.

A May 2003 VA examination report noted that the veteran 
reported his scar was painful to touch.  He stated that he 
could not sleep on his right side.  On examination, the scar 
was 54-centimeteres in length and extended from the right 
medial shoulder to just beyond the mid-axillary line on the 
right, about mid lung.  It was well heeled.  The examiner 
noted that about 4-centimeters of the scar, mid axillary, was 
tender to both superficial and deep palpation.  The examiner 
noted that he was asked to comment on whether the scar was 
stable or unstable and deep or superficial.  He stated he was 
unsure of what such terminology entailed.  He did note that 
the scar did not limit range of motion.

An October 2003 VA examination report noted that the claims 
file and medical records had been reviewed.  On examination, 
the scar was noted to be 54-centimeters in length, 4-
millimeters in width at its widest point and 2-millimeters in 
width for the majority of the scar.  The scar extended from 
the right medial shoulder to just beyond the axillary line on 
the right, about the mid-lung area.  It was well healed, but 
tender on examination.  It did not restrict range of motion, 
but did have some functional significance in that the veteran 
reported being woken by the pain associated with the scar 
several times per night.  The examiner noted that the veteran 
had an excision of a neuroma in September 2000.  The veteran 
indicated he still had pain in some parts of the scar more 
than others.  The examiner noted that, at the time the scar 
was initially incurred it was not superficial.  However, he 
stated that the scar "today is superficial and well-
healed."  On palpation, there was tenderness and the veteran 
did have withdrawal reactions on moderate pressure palpation.  
The scar was stable and did not limit range of motion.

An April 2005 VA examination report noted that there was no 
claims folder to review.  The examiner noted that there was 
no change from the October 2003 VA examination.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that during the pendency of this appeal, 
changes were made in July 2002 to the Schedule of Rating 
Disabilities for skin conditions as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Code Series 7800.  Where the law or 
regulations changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply. VAOPGPRECT 7-2003 (November 19, 2003).

Before August 30, 2002, the Schedule read as follows:

Third degree burn scars with an area or areas exceeding 6 
square inches (38.7 sq. cm.) warranted a 10 percent rating.  
The next higher rating of 20 percent required evidence of 
third degree burn scars of an area or areas exceeding 12 
square inches (77.4 sq. cm.).  A 30 percent evaluation 
requires that the scar, or scars, involve an area, or areas, 
exceeding 1/2 square foot (.05 square meters).  A 40 percent 
evaluation requires that the scar, or scars, involve an area, 
or areas, exceeding 1 square foot (.1 square meters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2002).

Diagnostic Code 7802 provided that a 10 percent rating is 
assigned for second- degree burns in an area or areas 
approximating one square foot (.1 meter). 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2002).

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, the applicable criteria read as 
follows:

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion:  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2005).

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).

Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

Under Diagnostic Code 7805, other scars will be rated based 
on limitation of function of affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1)  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2)  A deep scar is one associated with underlying soft 
tissue damage.

(3)  A superficial scar is one not associated with underlying 
soft tissue damage.

(4)  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5)  A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that Diagnostic Code 7800 is not 
addressed in this decision.  All the clinical evidence 
reflects that the veteran's scar runs from his right shoulder 
to approximately the mid lung area.  As both the old and the 
new versions  of Diagnostic Code 7800 are applicable to only 
scars affecting the head face or neck, a higher rating is not 
appropriate under this particular diagnostic code.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 & 2005).

In addition, the Board notes that, under the old criteria, a 
rating higher than 10 percent for a scar is only available 
under Diagnostic Code 7801.  Under the criteria in effect 
prior to August 30, 2002, a rating of 20 percent is available 
for third degree burns of an area of skin exceeding 12 square 
inches, or 77.4 square centimeters.  The Board notes that the 
veteran's scar, while large is not a third degree burn scar.  
Nor does it affect an area of skin exceeding 77.4 square 
centimeters.  The clinical evidence has repeatedly noted that 
the veteran's scar is 54 centimeters in length.  The October 
2003 VA examiner noted that, at its widest point the scar was 
4 millimeters, or .4-centimeters.  He indicated that the rest 
of the width of the scar was 2 millimeters, or .2 
centimeters.  Even if the entire length of the scar was 4 
millimeters in width the area covered by the scar would only 
be 21.6 square centimeters, which does not meet the criteria 
for a rating of 20 percent under the criteria for Diagnostic 
Code 7801 in effect prior to August 30, 2002.

Under the old criteria, 10 percent is the maximum rating 
available under Diagnostic Codes 7802, 7803, and 7804.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 and 7804 
(2002).

Under the current rating schedule a rating in excess of 10 
percent is available under Diagnostic Code 7801.  The 
criteria for a 20 percent rating are met where there is a 
scar, other than on the head face or neck, which is deep or 
causes limited motion and, which exceeds 12 square inches or 
77 square centimeters.  It is clear from the clinical 
evidence that the veteran's scar is painful and does limit 
his functional ability.  However, the October 2003 VA 
examiner specifically noted that the scar does not limit the 
veteran's range of motion.  In addition, the Board notes that 
the October 2003 VA examiner specifically noted that the 
veteran's scar "today is superficial and well-healed."  
Even if the Board were to consider the veteran's limitation 
of function and pain as more nearly approximating a deep 
scar, as noted above the scar itself covers an area of 
approximately 21.6 square centimeters, not the 77 square 
centimeters contemplated by a rating of 20 percent under the 
current Diagnostic Code 7801.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7801 (2005).

In addition, the Board notes that under the current schedular 
criteria, Diagnostic Code 7805 allows for scars to be rated 
based on the limitation of function of the affected part.  
However, the schedular criteria applicable to the affected 
part, the right shoulder, contemplate limitation of motion.  
The clinical evidence of record does not suggest that the 
veteran's right thoracotomy scar limits the motion of his 
right shoulder.  In addition, the Board notes the veteran is 
in receipt of a separate rating for the functional limitation 
of the right shoulder area based on the surgical removal of 
the cervical rib and attachment part of the scalenus muscle.  
Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2005).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Accordingly, the Board 
finds that assigning a higher rating for limitation of 
function based on Diagnostic Code 7805, would be duplicative 
of the rating currently assigned under Diagnostic Code 8513.

Finally, the Board notes that the 10 percent rating is the 
maximum rating available under the current versions of 
Diagnostic Codes 7802, 7803 and 7804.  Accordingly, the Board 
finds, as a higher rating is not available under either the 
old or the new schedular criteria, entitlement to a rating in 
excess of 10 percent for a right thoracotomy scar is denied.

III.  Increased Rating for Restrictive Pulmonary Disease

Factual Background

Service medical records indicate that the veteran sustained 
injury to the right side of his body in 1952.  While he was 
hospitalized he underwent a right thoracotomy and removal of 
the right cervical rib.

A November 1975 VA examination report noted that, on 
examination, expansion of the right chest was slightly 
lagging compared to the left.  Percussion note was resonant 
throughout, and slightly impaired at the right base.  Breath 
sounds were clear, but slightly diminished on the right.  
There were no rales, no rhonchi, and no wheezes.  Pulmonary 
function tests (PFTs) noted that FEV-1 was 77 percent and FVC 
was 77 percent.

A December 1975 rating decision noted the symptoms associated 
with the veteran's lung as a residual of the veteran's 
hospitalization.  Service connection was granted for brachial 
plexus neuropathy due to compression by cervical rib, and a 
right thoracotomy scar.  The rating decision contemplated the 
symptoms associated with the veteran's lungs, but did not 
grant service connection specifically for a lung disorder.

A May 2003 VA examination report stated that the veteran's 
activity was somewhat limited as he became winded with 
minimal exertion.  On examination, there was no wheeze.  
Breath sounds were somewhat diminished on the right.  PFTs, 
ordered in conjunction with the examination indicated that 
the veteran's FVC was 50 percent.  FEV1 was 61 percent.  
FEV1/FVC was 122 percent.  The examiner noted that the 
veteran's spirometry was consistent with a moderate degree of 
restriction, which was likely related to his prior surgery.

A November 2003 decision granted service connection for 
restrictive pulmonary disease.  The decision review officer 
noted that the veteran had initially filed a claim in 1975, 
but such claim had never been appropriately addressed.  
Accordingly, an initial noncompensable evaluation was 
assigned effective June 25, 1975.  A 10 percent rating was 
assigned effective October 7, 1996.

An April 2005 VA examination report noted that there was no 
claims folder to review.  The examiner noted that there was 
no change from the previous VA examination.

An April 28, 2005 private treatment note indicated that the 
veteran's PFTs revealed moderate restrictive pulmonary defect 
with minimally reduced diffusion capacity.  FVC was 63 
percent.  FEV1 was 69 percent.  FEV1/FVC was 79 percent.  
DLCO was 78 percent.

A November 2005 rating decision assigned a rating of 30 
percent for the veteran's restrictive pulmonary disease, 
effective April 28, 2005.

Criteria

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

This decision covers ratings in effect from June 25, 1975 to 
the present.  The Board notes at the outset that effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, as 
set forth in 38 C.F.R. §§ 4.96-4.97.  See 61 Fed Reg. 46720-
46731 and 52695-52702 (1996).  

Prior to October 7, 1996, a pneumothorax was rated under 
Diagnostic Code 6814 which provided a 100 percent evaluation 
for a spontaneous pneumothorax for six months.  Thereafter, 
the residuals are rated analogously to bronchial asthma under 
Diagnostic Code 6602.  38 C.F.R. § 4.97, Diagnostic Code 6814 
(1995).

Diagnostic Code 6602 provides for the evaluation of bronchial 
asthma. When mild, with paroxysms of asthmatic-type breathing 
(high-pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks, a rating of 10 percent is provided.  When moderate, 
with asthmatic attacks rather frequent (separated by only 10-
14 day intervals) with moderate dyspnea on exertion between 
attacks, a rating of 30 percent is provided.  When severe, 
with frequent attacks of asthma (one or more attacks weekly), 
and marked dyspnea on exertion between attacks with only 
temporary relief by medication and more than light manual 
labor precluded, a rating of 60 percent is provided.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).

Under the criteria in effect since October 7, 1996 a 
traumatic chest wall defect, pneumothorax, etc., is rated 
under Diagnostic Code 6843.  Disorders rated under Diagnostic 
Code 6843 are rated based on the General Rating Formula for 
Restrictive Lung Disease.  Under this formula, a veteran will 
be rated as 100 percent disabled with Forced Expiratory 
Volume (FEV-1) less than 40 percent of predicted value, or 
with the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or 
with Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or with maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or with cor pulmonale (right heart failure), or 
with right ventricular hypertrophy, or with pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
with episode(s) of acute respiratory failure, or if the 
veteran requires outpatient oxygen therapy.

A 60 percent rating is warranted where FEV-1 is 40 to 55 
percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; 
DLCO (SB) is 40- to 55-percent of predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 30 percent rating is warranted where FEV-1 is 56 to 70 
percent of predicted, or; FEV-1/FVC is 56 to 70 percent, or; 
DLCO (SB) is 6 to 65 percent of predicted.  A 10 percent 
rating is warranted where FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2005).

In a claim for an increased evaluation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  Otherwise, 
the date of receipt of the claim controls.  38 C.F.R. 
§ 3.400(o)(2) (2005).

Analysis


Initially, the Board notes that the November 2003 decision 
indicated that the veteran filed his initial claim for 
service connection for a lung disorder in 1975, but is not 
appropriately addressed.  Accordingly, the date of the 
initial rating was June 25, 1975.  Under the ratings in 
effect at that time, in order for a 10 percent rating to be 
warranted, the clinical evidence should show that the 
veteran's restrictive pulmonary disease was productive of 
paroxysms of asthmatic-type breathing (high-pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  Such is not 
the case.  The November 1975 VA examination report noted that 
expansion of the right chest was slightly lagging compared to 
the left.  Percussion note was resonant throughout, and 
slightly impaired at the right base.  Breath sounds were 
clear, but slightly diminished on the right.  There were no 
rales, no rhonchi, and no wheezes.  The clinical evidence 
does not suggest, and the veteran has not contended that he 
was experiencing paroxysms of asthmatic type breathing 
several times a year.  Accordingly, a compensable rating is 
not warranted under the criteria in effect prior to October 
7, 1996.

The November 1975 VA examination report did note that the 
veteran's PFTs revealed an FEV-1 of 77 percent.  Such 
findings warranted a rating of 10 percent under the schedular 
criteria that became effective October 7, 1996.  The Board 
notes that when an increased rating is assigned based solely 
on a change in criteria, the effective date for such increase 
is the date the new criteria came into effect.  However, the 
clinical evidence of record does not indicate that the 
veteran's FEV-1, FEV-1/FVC or DLCO (SB) were less than 55 
percent prior to April 28, 2005.  Accordingly, a rating in 
excess of 10 percent is not warranted for the period between 
October 7, 1996 and April 27, 2005.

A private treatment note dated April 28, 2005 noted that the 
veteran's PFTs showed that  FEV1 was 69 percent, FEV1/FVC was 
79 percent, and DLCO was 78 percent.  As FEV-1 was between 56 
and 70 percent, a rating of 30 percent was assigned.  The 
clinical evidence currently of record does not reflect that 
the veteran's symptoms are productive of FEV-1 of 40 to 55 
percent of predicted, or; FEV-1/FVCof 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent of predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Accordingly, a rating in excess of 
30 percent is not warranted at this time.


IV.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right thoracotomy scar or 
restrictive pulmonary disease alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of regular schedular 
standards at this time.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 
Vet. App. at 227.


ORDER

Entitlement to an increased rating for status post right 
thoracotomy scar, currently evaluated as 10 percent disabling 
is denied.



Entitlement to an increased rating for restrictive pulmonary 
disease, initially evaluated as noncompensable effective June 
25, 1975, 10 percent disabling effective October 7, 1996, and 
30 percent disabling effective April 28, 2005, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


